Citation Nr: 9915987	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  93-26 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected residuals of left shoulder dislocations.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1962 to February 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In pertinent part, the RO, in a rating decision dated in 
March 1992, denied an increased evaluation for the veteran's 
left shoulder disability and denied entitlement to service 
connection for bronchitis and sinusitis.  In December 1992, 
the RO received the veteran's notice of disagreement with 
that rating decision.  The statement of the case issued in 
April 1993 was limited to the issue of an increased 
evaluation of the service-connected left shoulder disability.  
In May 1993, the RO received a claim of entitlement to TDIU 
benefits, which the RO additionally construed as a notice of 
disagreement with respect to a prior informal denial of TDIU 
benefits and with the RO's denial of service connection for 
bronchitis.  Later in May, the RO received a substantive 
appeal in which the veteran expressed continued disagreement 
with the denial of an increased evaluation for his left 
shoulder disability and entitlement to TDIU benefits.  The RO 
formally denied entitlement to TDIU benefits in a rating 
decision dated in July 1993.  The supplemental statement of 
the case issued in August 1993 included discussion of the 
claims based on bronchitis and TDIU.  At the time of his 
October 1993 Travel Board hearing, the veteran expressed a 
desire to include the issues of entitlement to service 
connection for bronchitis and entitlement to TDIU benefits in 
his appeal.  See 38 C.F.R. § 20.302(c) (1998).  


In a decision dated in November 1995, the Board denied an 
increased evaluation for the veteran's service-connected left 
shoulder disability.  Thus, that appeal closed.  However, in 
a statement received in December 1996, the veteran stated 
that his left shoulder was greater than 20 percent disabling.  
In a supplemental statement of the case issued in December 
1996, the RO included the issue of entitlement to an 
increased evaluation for a left shoulder disability and 
advised the veteran that a response at that time was 
optional.  Thus, the Board will address that issue herein 
below.  

The Board notes that in his October 1993 Travel Board 
hearing, the veteran and his representative indicated a 
desire to pursue an appeal with respect to sinusitis.  In May 
1998, the RO issued a statement of the case pertinent to that 
issue.  Also, in a statement received in June 1996, the 
veteran testified as to a right shoulder disorder, claimed as 
resulting from his left shoulder disability.  In a rating 
decision dated in February 1997, the RO denied entitlement to 
service connection for a right shoulder disorder.  In later 
correspondence the veteran disagreed with that denial.  In 
May 1998, the RO issued a statement of the case pertinent to 
that issue.  It does not appear that a timely substantive 
appeal was received with respect to either of those issues; 
thus, they are not before the Board.  See 38 C.F.R. § 20.302 
(1998).  Accordingly, the issues on appeal are as shown on 
the first page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service medical records show that the veteran had 
some acute respiratory problems during service, including an 
episode of acute sinusitis with bronchitis.  The relevant 
physical findings on the discharge examination were normal, 
as was a chest x-ray.  

3.  There is no competent and probative evidence of record 
showing that the veteran had pneumonia during service.  

4.  The medical evidence linking bronchitis (and other 
respiratory system disorders) to service is based on an 
inaccurate and incomplete history of in-service pneumonia.  

5.  The preponderance of the competent, probative and 
credible evidence first shows chronic bronchitis years after 
service and does not relate it to service.  

6.  The veteran's service-connected left shoulder disability 
is predominantly manifested by a limitation of active arm 
motion at shoulder level; complaints of pain and instability; 
x-ray evidence of degenerative changes; and a history of 
recurrent dislocations.

7.  The competent evidence also shows a tender and painful 
scar residual to surgical treatment of recurrent left 
shoulder dislocations.

8.  The veteran is service-connected for recurrent 
dislocation of the left shoulder, evaluated as 20 percent 
disabling, and, pursuant to the decision herein, for 
symptomatic left shoulder scarring, evaluated as 10 percent 
disabling.

9.  The veteran has obtained the equivalent of a high school 
diploma, without further special education or training.  He 
reports self employment in construction from 1978 until 
approximately November 1990.

10.  The veteran's service-connected disabilities are not 
shown by the competent and probative evidence of record to be 
of sufficient severity as to prevent him from engaging in 
some form of substantially gainful employment consistent with 
his education and occupational experience.



CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of chronic left shoulder dislocations have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 
(1998).

3.  The criteria for a separate 10 percent evaluation for a 
tender and painful left shoulder scar have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.118, Diagnostic Code 7804 (1998).

4.  The criteria for TDIU benefits have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background:  Bronchitis

The veteran's service medical records reflect that when he 
was seen at a dispensary in July 1963 he was noted to have a 
cough due to a cold that had been bothering him for two 
weeks.  In August 1963 he complained of chills, fever, 
dizziness and vomiting of recent onset.  The diagnosis 
appears to have been "acute pangitis (sic)."  A throat 
culture showed alpha strep, Neisseria species.  The veteran 
was given medication and 48 hours bed rest.  In December 1963 
he complained of chest pain and was noted have a cold 
syndrome.  About a week later, he underwent a periodic 
general physical examination, at which time his nose, 
sinuses, lungs and chest were noted to be normal.  A chest x-
ray was negative.  

A service medical record entry of January 1964 reflects that, 
according to the veteran, he had had pneumonia on five 
occasions and nasal sinus surgery in 1960.  He currently 
complained of a cough with thick, yellowish sputum.  It was 
noted that a chest x-ray the previous month had been normal.  
On physical examination, auscultation revealed no rales or 
wheezes.  The impression was chronic productive cough.  He 
was told to return in three days but there is no record of a 
return visit.  He was seen in June and July 1994 for an 
unrelated injury.  In September 1964 it was noted that the 
veteran had had tubes inserted in both maxillary sinuses four 
years earlier and that he had had intermittent attacks of 
sinusitis since then.  On examination he had pain and 
tenderness in both maxillary sinuses.  There were wheezes and 
rhonchi in both lower lung fields.  The impression was acute 
sinusitis with bronchitis.  Medication was prescribed.  

In January 1965, the veteran was given a service discharge 
examination at which time his nose, throat, chest and lungs 
were all noted to be normal and a chest x-ray was reported to 
be negative.  The examiner noted no significant interval 
history.  In a report of medical history, the veteran 
indicated that he had a history of ear, nose or throat 
trouble, chronic or frequent colds, shortness of breath, and 
pain or pressure in his chest.  He denied a history of 
chronic cough, sinusitis, hay fever, and asthma.  He also 
denied having had any illness or injury other than those 
already noted.  In regard to the above history the examiner 
noted "sinusitis" and some shortness of breath on severe 
exertion.  The veteran was seen on two subsequent occasions 
in January 1965 for complaints unrelated to the respiratory 
system.  

When the veteran filed his initial claim for VA disability 
benefits in March 1965, he mentioned only a shoulder injury.  
He was afforded a VA examination in April 1965, at which time 
he gave a history of a shoulder injury and "no other 
complaints."  On general physical examination, he was noted 
to have no cough or expectoration.  His lung sounds were 
clear, there were no rales, and percussion and palpation were 
normal.  Examination also revealed that the sinuses, nasal 
septum, and mucus membranes were non-pathologic. A chest X-
ray was negative.  There were no relevant diagnoses.  

Private and VA medical records were received by the RO at 
various times; to the extent feasible they will be reported 
in chronological the order rather than by date of receipt.

The records of an unidentified private medical treatment 
provider reflect that in March 1966 the veteran was seen for 
acute tonsillitis.  In May 1966 he had a bad cold.  In 
September 1966 his tonsils were red on one occasion and on 
another there were diagnoses of upper respiratory infection, 
sinusitis and bronchitis.  In September 1967 the veteran was 
seen for a cold or flu.  Records dated in 1971 reflect that 
he was seen for colds, upper respiratory infections, a sinus 
infections, bronchitis, chest congestion and questionable 
chronic obstructive pulmonary disease.  In 1972 he was seen 
for a chest cold, sore throat, and the flu; in 1973 for chest 
pain; and in 1974 for questionable sinus infection.  In 
November 1980 he had the flu and in 1987 he was seen for the 
flu, chest congestion and sinus infections.  In 1988 he was 
noted to have bronchitis, sinus infection, and chest 
congestion.  When he was seen in 1989 he complained of chest 
congestion, with questionable sinus infection, and 
bronchitis.  In 1990 he was treated for upper respiratory 
infection, bronchitis and a sinus infection, and in January 
1992 he was noted to have chronic bronchitis and sinusitis, 
and questionable chronic obstructive pulmonary disease. 

Copies of other private medical records indicate that the 
veteran was seen from September 1966 to March 1969.  The 
initial legible entry indicates that in February 1968 he had 
an upper respiratory infection of two weeks duration.  The 
maxillary sinuses were irrigated.  Further irrigation was 
accomplished in December 1968.  

In 1972, the veteran filed an additional claim in regard to 
his shoulder, with no mention of any respiratory disorder.  

Copies of medical records from the Roanoke Orthopedic Clinic 
reflect that when the veteran was seen in June 1972, it was 
noted that his health had been generally good except for 
occasional headaches and that his past history included 
"some sinus trouble" and a sinus operation in 1959.  The 
records otherwise relate to the veteran's shoulder.

Copies of private medical records prepared by Dr. S. Little 
and dated from 1972 to the mid 1980s reflect an initial entry 
of February 1972, when it was noted that the veteran had had 
multiple sinus operations and that he was complaining of the 
left antrum feeling full.  On subsequent occasions he was 
seen for acute nasopharyngitis, tracheitis, sinusitis and 
bronchitis, tonsillitis, rhino-sinusitis, upper respiratory 
infections, and in January 1984 pneumonia.  

When the veteran filed an additional claim in 1982 in regard 
to his shoulder, there was no reference to a respiratory 
disorder.  

Copies of medical records apparently from the Lewis Gale 
Clinic, dated from October 1970 to 1985, indicate that when 
the veteran was seen in October 1970 a systems review 
revealed nasal congestion and cough, and a history of a sinus 
operation.  In August 1973 there was an impression of 
probably resolving bronchitis or possibly bronchopneumonia 
and chronic bronchitis, probably from smoking.  When he was 
seen in March 1975 he was noted to have had chronic sinusitis 
in the past that required surgical procedures and washings.  
In October 1976 he was noted to have bronchitis.  He was seen 
in February 1985 complaining of upper back pain.  His chest 
was clear and a chest X-ray was unremarkable.  In about 
January 1987 the veteran was treated for pneumonia, and in 
April 1987, he was hospitalized for upper respiratory 
complaints of brief duration.  Following physical examination 
the diagnosis was sinusitis.  

The veteran was afforded a VA examination in January 1983 at 
which time he reported constant post-nasal drainage.  It was 
reported that he had not been treated in service for his 
sinus condition but that he had had pneumonia in 1964 while 
serving with the 82nd Airborne Division in basic training.  
It was also reported that he had had sinus drainage all his 
life, and had had surgery for sinusitis in 1962 at Fort 
Jackson.  There were no relevant findings reported other than 
normal chest and paranasal sinus x-rays.  

Copies of medical records from the Allegheny Medical Clinic 
reflect treatment from about 1987 to 1992 for bronchitis and 
sinusitis. 


In January 1992, J. Witten, Jr., M.D., reported that he had 
been seeing the veteran for over a year for chronic recurrent 
bronchiectatic episodes usually bacterially induced.  The 
veteran was reported to be doing better with treatment but 
was still having recurrent episodes of bronchitis.

In a claim filed in 1992 the veteran stated that he was 
claiming service connection for chronic bronchitis which he 
contended was the result of pneumonia for which he was 
treated in 1962 during service.  He also claimed service 
connection for a sinus disorder.

Private chest X-rays taken on multiple occasions from 1973 to 
the 1990s reflect various findings including that there was 
no abnormality in August 1973 and February 1976, no pulmonary 
abnormalities in February 1985, left lower lobe posterior 
basal pneumonia and atelectasis in February 1987, atelectasis 
of the right lower lobe with some apical changes from 
previous disease in November 1990, probable fibrotic scarring 
in late 1990.  Reports of sinus X-rays reflect partial 
opacification of the left maxillary sinus in November 1990.

Copies of medical records dated in the early 1990s from Dr. 
Witten indicate that the veteran was referred in November 
1990 by a Dr. Smith.  It was noted that the veteran did 
excavating work, and that he had had a cough and chest 
congestion for two to three months.  He was reported to have 
a history of chronic sinusitis and to have been hospitalized 
for pneumonia at the age of 18.  The diagnostic assessment 
was chronic recurrent bronchitis and persistent cough.  The 
veteran was then hospitalized.  In hospital records, Dr. 
Witten noted that the veteran smoked two to three packs of 
cigarettes a day, that he worked about 16 hours a day doing 
excavating, and that he had had a persistent cough with chest 
congestion and yellow sputum for a few months.  The veteran 
was reported to have a history of chronic sinusitis and to 
have had pneumonia at age 18 and probably once prior to that 
time.  The records from Dr. Witten also show that, during the 
early 1990s, the veteran was treated for right and left lower 
lobe atelectasis secondary to mucus impaction and mucus 
plugging, chronic/persistent bronchitis, chest congestion, 
and left lower lobe pneumonia.  Records signed by Dr. Tran in 
the early 1990s reflect mild maxillary sinusitis  

In a March 1992 rating decision service connection was denied 
for bronchitis and sinusitis.  The veteran never perfected an 
appeal as to sinusitis.  

VA and private medical records and related documents reflect 
additional notations of bronchitis and bronchiectasis.  A VA 
record dated in March 1992 notes that the veteran said he had 
had pneumonia in service.  The diagnosis given was 
bronchitis, history of sinusitis.  In March 1992 the veteran 
also complained of recurrent bronchitis since pneumonia in 
service.  

In a letter of March 1993 to another physician, P. Suratt, 
M.D., a pulmonary specialist, reported that, according to the 
veteran, he been in good health until the age of 19 when he 
had pneumonia and sinusitis and had sinus surgery.  The 
pneumonia reportedly recurred when he was 23.  It was further 
reported that since those episodes of pneumonia the veteran 
had had a chronic cough.  Dr. Suratt noted that with the 
veteran's history, beginning with pneumonia, and with his 
sinusitis, it was important to rule out bronchiectasis.  Dr. 
Suratt ordered diagnostic studies which, in an addendum to 
his letter, he noted showed some bronchiectatic dilated 
bronchi.  Dr. Suratt concluded that the veteran's problems 
were due to bronchiectasis.  

Dr. Suratt reported in June 1993 that the veteran was seen on 
that date with a letter that he wanted Dr. Suratt to sign, 
saying that his bronchiectasis was service related.  Dr. 
Suratt stated that he was passing the veteran's pulmonary 
function studies and other medical records to a VA physician 
as the veteran requested and that he (Dr. Suratt) did not 
believe it would be appropriate for him to transcribe the 
letter handed him by the veteran.  Dr. Suratt further stated 
if the veteran's "first pneumonia was in service," 
certainly his bronchiectasis may well be a consequence and 
could be service connected.

At a Travel Board hearing in October 1993, the veteran 
testified in part that while in basic training "they said" 
he had pneumonia and hospitalized him, after which he 
continued to cough up mucus, and have a dry cough and 
rattling sounds.  He testified that he had the same symptoms 
after service for which he took over the counter drugs.  The 
veteran indicated that he had obtained early post-service 
medical records and that when he was found to have 
atelectasis in the 1990s he was told it had been there a long 
time.  He also stated that he did not recall any periods 
after service when he had no symptoms.  He testified that he 
could not remember his doctor prior to service and that he 
thought he had received his pre-service medical treatment, 
including sinus surgery, at the Roanoke Memorial Hospital 
from the age of about 15.  Thus, he was claiming service 
connection for a sinus disorder based on aggravation.  The 
veteran denied having been told that his bronchial problems 
were due to sinusitis or to drainage from sinusitis.  
Transcript.

Dr. Witten's records pertaining to the veteran indicate an 
assessment in June 1993 of chronic bronchitis secondary to 
bronchiectasis.  The veteran continued to be treated for 
bronchitis/bronchiectasis in 1994,1995 and 1996 and in 1995 
for sinusitis.  In a March 1994 entry Dr. Witten noted that 
the veteran had chronic bronchitis due to bronchiectasis, 
with the possibility of pneumonia.  In a hospital report of 
March 1996 prepared by Dr. Witten, he noted that the 
veteran's problems included chronic bronchitis with 
bronchiectasis.  During hospitalization the veteran underwent 
diagnostic studies showing sinus abnormalities, noted to be 
unchanged from September 1995.  A consultation report of 
March 1996 by Dr. Witten indicates that the veteran had 
severe pulmonary problems including recurrent pneumonia, 
bronchiectasis, chronic obstructive pulmonary disease and a 
bronchospastic component.  

In a statement of March 1996, Dr. Witten reported that he had 
been treating the veteran since November 1990 for chronic 
bronchitis, bronchiectasis, recurring pneumonia, sinusitis 
and emphysema and that it was his opinion that those 
conditions were "a direct result of weakening and scarring 
of the lungs caused by having pneumonia while on active 
duty...."  

The veteran was afforded a VA pulmonary examination in July 
1997, at which time he reported that he had developed 
pneumonia at age 20 during service, followed by bouts of 
congestion and infections over the years.  The examiner noted 
recent medical findings and the veteran's complaints.  It was 
also reported that the veteran had had a sinus operation 
during his service years and that he denied chronic drainage.  
Based on prior computerized tomography (CT) scan findings, 
current physical examination findings, and pulmonary function 
test results, the diagnoses were mild degree of 
bronchiectasis, subjective complaint of poor airway exchange, 
not currently validated by spirometry, and sedentary 
activity.  The RO subsequently found that this examination 
report did not adequately address matters raised by the Board 
in an April 1997 remand.  

In August 1997 the veteran was afforded a VA social and 
industrial survey, at which time he again reported that he 
had had sinus surgery and pneumonia in service.  The 
interviewer noted that the veteran was suggesting a possible 
link between his current respiratory problems and pneumonia 
during service.  

The veteran's claims folders were reviewed in March 1998 by 
another VA physician in regard to his respiratory 
disabilities.  The physician noted that entries in the 
veteran's service medical records referred to a sinus 
operation in 1960, prior to service; that there was no 
reference to preexisting bronchitis; and that at the time of 
the July 1997 VA pulmonary examination, bronchitis was not 
found although bronchiectasis was then noted to have been 
documented by CT scan.  The reviewing physician noted that if 
the veteran did, in fact, have bronchitis it would most 
likely have been due to infection since it had been treated 
in the past with antibiotics.  

Legal Criteria:  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as bronchiectasis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. 5107(a) (West 1991); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Analysis:  Bronchitis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded claim 
of entitlement to service connection for bronchitis.  Under 
the law, a person who submits a claim for benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the
current disability.  See generally Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In view of the opinion in this case by Dr. Witten, that the 
veteran's bronchitis (along with other respiratory system 
disorders) resulted from pneumonia during service, the claim 
for service connection is well grounded.  The Board finds all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Despite the veteran's testimony and statements to various 
medical care providers that he had a bout of pneumonia during 
service, followed by chronic pulmonary symptoms, that history 
is not supported by the service medical records and early 
post-service evidence.  The service medical records do not 
reflect any episode of in-service pneumonia, although in 
January 1964 the veteran reported that he had had pneumonia 
on five occasions, along with a surgical procedure on his 
sinuses in 1960.  Although the veteran is competent to report 
his observable symptoms, he is not shown to have the medical 
training or expertise to provide a competent diagnosis of 
pneumonia.  Thus, his statement over the years to various 
medical care providers that he had pneumonia in service is 
not sufficient to establish that he did.  

The service medical records do show that during service the 
veteran had a few brief respiratory illnesses, including 
colds, a strep throat, a cough and, in September 1964, 
sinusitis with bronchitis.  However, at the time of his 
service discharge examination in January 1965, all relevant 
findings were noted to be normal on physical examination and 
a chest X-ray was normal.  Although a physician's summary and 
elaboration of pertinent data includes a notation of 
sinusitis and shortness of breath on severe exertion, there 
is no mention in the examination report of any abnormal 
respiratory findings and no reference in the examination 
report or medical history sheet to pneumonia.  Additionally, 
the veteran denied having had any illnesses other than those 
noted.  

In regard to the one diagnosis of bronchitis in service, 
bronchitis may be acute or chronic as reflected by the 
notations of acute and chronic bronchitis in the post-service 
medical records.  Inasmuch as during service the veteran was 
not shown to have bronchitis subsequent to September 1964 and 
in view of the normal findings on the discharge examination, 
the service medical evidence does not show that the 
bronchitis noted in service was chronic.  

While the veteran claims to have had chronic respiratory 
problems ever since the alleged in-service bout of pneumonia, 
to which he attributes his current respiratory problems, he 
did not mention pneumonia, bronchitis, or any other 
respiratory system disorder in his claims for VA disability 
benefits filed in 1966, 1972 and 1982.  Additionally, at the 
time of the VA examination in 1965, he denied having any 
complaints other than regarding his shoulder.  That 
examination revealed clear lung sounds and a normal chest 
including by X-ray.  Thus, there was no showing of any 
respiratory system problem either by complaint or findings at 
that time, including any residuals of the claimed in-service 
pneumonia and/or the diagnosed in-service bronchitis.  

Numerous post-service medical records have been obtained and 
added to the file.  They first show a notation of bronchitis 
in September 1966, when the veteran was also noted to have an 
upper respiratory infection and sinusitis.  This was more 
than 18 months after service.  The medical records do not 
reflect notations of chronic bronchitis until the 1970s, 
several years later.  

Although medical records and other documents in the file 
refer to the veteran's history of pneumonia, they show 
conflicting statements by the veteran in regard to that 
history, including that he was treated for pneumonia in 1962 
during service (1992 claim for service connection for chronic 
bronchitis); that he had pneumonia in 1964 while serving with 
an Airborne Division in basic training (VA examination in 
January 1983); that he was hospitalized at the age of 18 for 
pneumonia (early 1990s records by Dr. Witten); that he was in 
good health until he had pneumonia at age 19 (March 1993 
letter by Dr. Suratt); that he had pneumonia at age 18 and 
probably once prior to that time (1990s hospital record by 
Dr. Witten); and that he had pneumonia at age 20 during 
service (July 1997 VA examination report).  The veteran was 
born on December 9, 1943 and served from March 1, 1962 to 
February 27, 1965.  Thus, he was 19 years old when he entered 
service and was 22 years old when he was discharged.  
Anything that happened to him at age 18 or earlier or at age 
23 clearly did not occur during service.  From the above, it 
is clear that the veteran has provided, at best, unreliable 
information regarding his claimed history of pneumonia just 
as he did regarding sinus surgery (of which there is no 
service medical evidence whatsoever and which was noted 
during service to have occurred in 1960.)  Regarding the 
post-service medical record references to pneumonia dating it 
to service, it is clear that those references were based on 
history given by the veteran rather than the evidence of 
record inasmuch as the service medical records show that in-
service chest x-rays were negative and that there were no 
findings or diagnoses of pneumonia.   

The Board acknowledges the veteran's lengthy post-service 
history of respiratory system/pulmonary illnesses which are 
well documented by extensive medical evidence.  Two documents 
warrant specific discussion.  One is the March 1996 letter 
from Dr. Witten, who expressed the opinion that the veteran's 
chronic bronchitis (along with bronchiectasis, recurring 
pneumonia, sinusitis and emphysema) were all the direct 
result of "scarring and weakening of the lungs caused by 
having pneumonia" while in service.  Dr. Witten began 
treating the veteran in about 1990, more than 25 years after 
service and long after the post-service onset of respiratory 
problems.  There is no indication that Dr. Witten reviewed 
the veteran's service or extensive post-service medical 
records before attributing all of the current respiratory 
system disabilities, including sinusitis, to scarring and 
weakening of the lungs due to in-service pneumonia.  Dr. 
Witten did not cite any medical evidence to support his 
opinion or acknowledge the evidence of sinus surgery prior to 
service or the negative chest-x-rays during and for some time 
after service.  In fact, there is no indication that Dr. 
Witten's reference to in-service pneumonia was based on 
anything other than the veteran's account.  Accordingly, Dr. 
Witten's opinion is of little, if any, probative value in 
establishing that the veteran had pneumonia in service from 
which all of his respiratory disorders purportedly have 
stemmed.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence).  
See also, Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an 
opinion based upon an inaccurate factual premise has no 
probative value).

Also noteworthy is an opinion by Dr. Suratt, who appears to 
attribute the veteran's problems primarily to bronchiectasis.  
In his June 1993 letter, Dr. Suratt stated that he had 
declined to sign a letter presented by the veteran to the 
effect that bronchiectasis was service related; however, Dr. 
Suratt also stated that if the veteran's "first pneumonia 
was in service," his bronchiectasis may well be a 
consequence.  Although bronchiectasis is not specifically at 
issue, the Board notes that it is neither alleged nor shown 
that the veteran had bronchiectasis during service or within 
the first post-service year.  More importantly, there is no 
competent and probative evidence that the veteran first had 
pneumonia during service.  As explained above, the veteran 
himself has given an inconsistent history of pneumonia with 
indications that he had had pneumonia prior to service in 
addition to his statements that he had it during service.  
The service medical records reflect no findings (physical or 
radiographic) of pneumonia; the veteran did not report in-
service treatment for pneumonia when he was examined for 
separation; and he did not allude to pneumonia (or any lung 
problems) at his 1965 VA examination or in VA disability 
claims filed over a many year period.  Finally, there is no 
indication that any medical reference or notation of in-
service pneumonia was based on a review of the record or an 
assessment of accurate facts rather than the veteran's mere 
allegation.  Thus, the Board finds no credible, competent and 
probative evidence that the veteran had pneumonia during 
service or that he currently has bronchitis of service 
origin.  

Finally, the Board notes that bronchitis was not diagnosed on 
the August 1997 VA pulmonary examination, which had been 
requested by the Board's last remand.  However, the examiner 
noted that bronchiectasis had been documented by CT scan.  As 
bronchitis was not diagnosed, the examiner did not provide an 
opinion as to the etiology of bronchitis.  The examiner also 
did not answer certain questions regarding sinusitis.  
Inasmuch as the veteran did not perfect his appeal as to 
sinusitis, failure to evaluate that disorder is no more than 
harmless error.  The case was subsequently reviewed by a 
different VA physician who noted that the record did not show 
pre-service bronchitis.  That physician also noted that, 
although the recent examination did not show bronchitis, any 
bronchitis the veteran did have would most likely be due to 
infection as he had been treated with antibiotics.  While the 
physician did not specifically address the Board's question 
of whether current bronchitis was related to the episode of 
bronchitis in service, the case need not be remanded again to 
fairly address the claim.  There is no competent evidence 
that any current bronchitis is etiologically related to the 
one episode of bronchitis during service, and neither Dr. 
Witten nor Dr. Suratt opined that such a relationship exists.   
Thus, the Board finds the record adequate for deciding the 
claim.  

Factual Background:  Left Shoulder

Service medical records contain an x-ray report dated in June 
1964, which reflects that the veteran injured his left 
shoulder while lifting a footlocker.  The veteran reported 
that a "buddy jerked it back in place."  X-rays showed no 
bone or joint abnormalities.  At service discharge in January 
1965, the veteran denied a painful or "trick" shoulder or 
elbow.  A separate service medical entry, dated later in 
January 1965, notes that the veteran re-injured his left 
shoulder and that his symptoms were similar to those 
following his injury in June 1964.  The veteran gave a 
history of recurrent left shoulder dislocation.  

In May 1965, a VA examiner noted that the veteran had a 
normal range of left shoulder motion, without evidence of 
crepitus, discoloration, shoulder girdle muscle atrophy or 
deficits in sensation or reflexes.  There was evidence of a 
mild amount of tenderness and a mild amount of stiffness on 
motion.  Neurologic examination was normal.  The diagnosis 
was residuals of injury to the left shoulder, from history.

In a rating decision dated in June 1965, the RO established 
service connection and assigned a zero percent evaluation for 
residuals of injury to the left shoulder, effective February 
28, 1965.  Based on VA medical reports dated in June and 
July 1972, showing recurrent dislocations, the RO, in a 
rating decision dated in August 1972, increased the assigned 
evaluation from zero percent to 20 percent, effective June 
12, 1972.  That evaluation has remained in effect to date.

Private records reflect that the veteran underwent a Dutoit 
stapling procedure on his left shoulder in April 1973.  
In April 1974, he evidenced a full range of motion without 
crepitus or tenderness and stated that his symptoms had 
spontaneously subsided.  

In June 1977, the veteran presented for VA examination.  He 
reported that he had lost at least six months of work due to 
his left shoulder problems.  He estimated having experienced 
at least 10 dislocations since being examined by the VA in 
1965.  He reported having undergone left shoulder surgery.  
He complained of considerable shoulder stiffness in the 
morning, with other shoulder discomfort and pain.  
Examination revealed no bony deformity.  There was evidence 
of a healed surgical scar.  X-rays showed minimal reactive 
changes on the inferior portion of the left glenoid fossa.  
The diagnosis was post-operative residuals of recurrent left 
shoulder dislocation. 


A report of VA examination dated in February 1983, indicates 
that there was no swelling or atrophy of the left shoulder 
and that the surgical scar was well healed.  The veteran's 
lateral elevation and internal rotation were limited.  X-rays 
showed no abnormal soft tissue calcifications.

A private record dated in January 1992 indicates that the 
veteran experienced left shoulder pain.  There was no 
evidence of atrophy.

A VA outpatient record dated in July 1992 indicates that the 
veteran was in physical therapy for left shoulder complaints.  
Records reflect that goals (to decrease pain and increase the 
range of motion) were partially met.  

In May 1993, the veteran reported for VA examination.  He 
complained of weakness in his extremity and reported that he 
was unable to do overhead work.  He reported a constant dull 
achy pain, increased with elevation.  The veteran denied 
dislocations since his surgery, but stated that the left 
shoulder joint felt loose.  There was no evidence of 
swelling.  There was evidence of left arm muscular atrophy.  
The examiner was impressed by the fact that the veteran 
hardly used his left arm and shoulder and that "it appeared 
to hang limp a lot of the time."  There was evidence of 
reduced arm strength.  The veteran had no left shoulder 
external rotation.  Internal rotation was to 75 degrees, 
abduction was to 71 degrees and flexion was to 90 degrees, 
all limited by pain.  X-rays showed no sign of joint fluid or 
signs of dislocation.  

In October 1993, the veteran presented testimony before a 
member of the Board.  The veteran reported being in constant 
pain and described a loss of sensation in his arm.  
Transcript at 3.  He reported that his shoulder "pops" with 
any kind of movement.  Transcript at 4.  He stated that he 
was right-handed and that when driving or performing 
activities he did not use his left arm.  Transcript at 5.  

In a decision dated in November 1995, the Board denied 
entitlement to an increased evaluation for recurrent left 
shoulder dislocations.

In November 1996, the veteran was afforded a VA examination.  
The examiner noted that the veteran had been out of work 
since 1990 due to respiratory problems.  The veteran 
complained of increased left shoulder pain with movement and 
of reduced motion.  There was no evidence of swelling.  The 
left shoulder scar was well healed.  The VA examiner noted 
stiffness in the left shoulder.  The veteran reported being 
unable to flex, extend, abduct or adduct his shoulder, 
stating that "I can't do it."  X-rays showed mild 
degenerative changes above the acromioclavicular joint of the 
left shoulder.  

The veteran was afforded another VA examination in July 1997.  
He acted as if in extreme pain upon trying to raise his 
shoulder.  He reported taking Tylenol and using a TENS unit 
for his shoulder.  He stated that his left shoulder popped 
out with every movement.  He indicated that an orthopedist 
wanted to remove the loose staples in his shoulder and insert 
a plastic joint.  There was an unsightly tender scar on the 
left shoulder.  There was no evidence of shoulder deformity 
and no swelling.  There was tenderness anteriorly, 
posteriorly and laterally.  There was no evidence of 
crepitus.  The veteran had abduction to 94 degrees, extension 
to 100 degrees, internal rotation to 80 degrees and external 
rotation to 80 degrees, all with pain.  The examiner noted 
that the veteran's passive shoulder motions were improved:  
He had extension abduction to 100 degrees, extension to 105 
degrees and internal and external rotation to 90 degrees.  
The veteran's upper extremities were noted to be weak and his 
reflexes normal.  X-rays showed mild degenerative joint 
disease in the left acromioclavicular joint.  The examiner 
indicated that the veteran would be unable to do heavy labor 
requiring overhead work or engage in an occupation that would 
require repeated use of the shoulders.  There was pain 
visibly manifested on movement of the joints.  The examiner 
noted no muscle atrophy.  There were no skin changes.  The 
examiner indicated that there were no other objective 
manifestations that would demonstrate use or functional 
impairment due to pain.  


Analysis:  Left Shoulder

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  The Board 
has reviewed the reports of VA examination conducted 
subsequent to the April 1997 remand, and, despite evidence of 
the RO's determination that such are inadequate, finds that 
such are sufficient for the purposes of the decision herein.  
Specifically, the Board notes that the RO appears to have 
focused on the Board's request for examination "to determine 
the nature, severity and etiology of his left shoulder 
disorder."  In so doing, the RO twice returned the 
orthopedic examination report for an etiological opinion 
pertaining to the veteran's service-connected left shoulder.  
A review of the Board's April 1997 remand indicates that the 
examination was requested, in part, to determine whether any 
relationship exists between the veteran's left and right 
shoulder disabilities.  The examiner was thus requested to 
consider a comprehensive history of the veteran's bilateral 
upper extremity problems, to include several post-service 
incidents.  Review of the examination reports, dated in July 
1997, and in January and March 1998, shows that the examiner 
considered the veteran's complete history and provided 
adequate notations as to current left upper extremity 
symptomatology.  For the purpose of determining entitlement 
to an increased disability evaluation, the examinations are 
adequate and the case need not be returned.  See Stegall v. 
West, 10 Vet. App. 289 (1998).  Thus, no further development 
is required in order to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which requires evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (1998).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  The veteran in this case is 
right-handed, as set out in medical history and the veteran's 
own statements.  Thus, his left upper extremity is his minor 
extremity.  

The veteran is currently in receipt of a 20 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5202.  38 C.F.R. § 4.27 (1998) provides that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  Under that code, a 20 percent evaluation for the 
minor arm may be granted for four different conditions:  (1) 
malunion of the humerus with moderate deformity; (2) malunion 
of the humerus with marked deformity; (3) recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; and 
(4) recurrent dislocations of the scapulohumeral joint with 
frequent or infrequent episodes and guarding of arm 
movements.  A 40 percent evaluation requires fibrous union of 
the humerus, with a 50 percent evaluation assigned for 
nonunion of the humerus (false flail joint).  A 70 percent 
rating is warranted where there is loss of the head of the 
humerus.  Id.  In this case, there is no competent evidence 
of fibrous union or nonunion of the humerus, or loss of the 
humeral head.  Thus, the criteria for an increased evaluation 
under Diagnostic Code 5202 have not been met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  First, the 
Board notes that the veteran has denied and there is no 
competent evidence of instances of left shoulder dislocation 
since the veteran's left shoulder surgery.  Rather, the 
veteran's current complaints consist of pain, and a feeling 
of instability, impacting his arm movement, particularly his 
ability to elevate his arm.  Diagnostic Code 5202 
contemplates symptoms of "guarding" arm movement.  However, 
as the record reflects clinical manifestations of a 
measurable limitation of left shoulder motion, the Board has 
considered diagnostic codes pertinent thereto.  

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees; abduction zero to 180 degrees; 
and internal and external rotation 90 degrees.  38 C.F.R. § 
4.70, Plate I (1998).  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 specifically provides for criteria pertinent to a 
limitation of arm motion.  Limitation of motion of the minor 
arm at shoulder level warrants a 20 percent disability 
rating.  Limitation of motion of the minor arm midway between 
the side and shoulder level warrants a 30 percent disability 
rating.  When motion is limited to 25 degrees from the side a 
30 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The RO considered the above criteria 
in the supplemental statement of the case dated in May 1998.  
The Board herein has also considered such criteria.  However, 
consistent with Francisco, supra, the most probative evidence 
is the contemporary medical findings relevant to the 
veteran's left shoulder.  Examinations in May 1993 and July 
1997 are consistent in showing shoulder motion limited only 
to shoulder level.  In July 1997, the VA examiner noted that 
the veteran's passive range of motion was improved as 
compared to his active range of motion limited to shoulder 
level.  There is no competent evidence that the veteran's 
left shoulder disability is manifested by motion limited to 
midway between the side and shoulder level, or limited to 25 
degrees from the side to warrant higher than a 20 percent 
evaluation under Diagnostic Code 5201.  Accordingly, a higher 
evaluation is not warranted on that basis.  

In any case, 38 C.F.R. § 4.71a, Diagnostic Code 5201, unlike 
Diagnostic Code 5202, does not contain language specific to 
guarding or dislocations of the humerus at the scapulohumeral 
joint.  Based on consideration of the history of the nature 
of the veteran's left shoulder problems, the RO's assignment 
of the current 20 percent evaluation under Diagnostic Code 
5202 is appropriate as the diagnostic criteria most nearly 
analogous to the nature of the veteran's disability.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The Board notes that as the veteran's left shoulder is not 
ankylosed (ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992)), 
38 C.F.R. § 4.71a, Diagnostic Code 5200 is not for 
application in this case.  Also, the veteran is in receipt of 
the maximum evaluation provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998), pertaining to nonunion or 
dislocation of the clavicle or scapula.  Id.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Disability 
of the musculoskeletal system is the inability to perform 
normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  


The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5202, the diagnostic code under which the 
current 20 percent evaluation is assigned, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Thus, the Board need not consider whether an additional 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
In any case, the most recent examination in July 1997 clearly 
showed that there was no evidence of shoulder deformity, 
swelling, atrophy, skin changes or crepitus.  Notably, the 
veteran's passive ranges of motion were improved as compared 
to the range of motion demonstrated upon active testing.  
Although at the time of examination in November 1996, the 
veteran reported being unable to move his left shoulder, and 
although the May 1993 VA examiner indicated that there was 
some muscle atrophy and noted that the veteran's left arm 
hung limp, the most probative evidence in this case is the 
recent report of examination.  See Francisco, supra.  Such 
findings are based on a more comprehensive consideration of 
the veteran's full history and demonstrate a decrease in 
symptomatology since the time of prior examinations and 
medical evaluations.  The report of current examination does 
not demonstrate that there is any additional functional loss 
due to pain or use of the left shoulder.  Rather, such 
findings are consistent with the criteria considered in 
application of the currently assigned 20 percent rating, 
reflecting a limitation of motion and complaints of 
instability, without evidence of atrophy, swelling, skin 
changes, etc.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has further considered whether the veteran warrants 
assignment of separate evaluations in this case.  Pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury, which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In this case, Diagnostic Code 5202 includes consideration of 
guarding of movement at the shoulder level, as well as taking 
into account the veteran's history of recurrent dislocations.  
Assignment of a separate code based on limitation of motion 
would violate the prohibition against pyramiding, 
compensating the veteran twice for motion impairment residual 
to recurrent left shoulder dislocations.  In addition, the 
Board notes that x-rays show the presence of degenerative 
changes in the veteran's left shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998) applies to traumatic arthritis 
and provides that such is evaluated based on limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  Where 
the limitation of motion of the specific joint or joints 
involved is noncompensable, under the applicable diagnostic 
codes, a rating of 10 percent is warranted where arthritis is 
shown by x-ray and where limitation of motion is objectively 
confirmed by evidence of swelling, muscle spasm, or painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this 
case, the veteran's currently assigned 20 percent evaluation 
is in excess of the maximum evaluation available under 
Diagnostic Code 5003.  Moreover, as set out above, the 
objective symptomatology associated with such degenerative 
changes, instability and limitation of motion, are clearly 
contemplated within the criteria under Diagnostic Code 5202.  
Thus, such provides no basis for assignment of an increased 
evaluation.

Distinct from the reports of prior examinations, the Board 
does note that the July 1997 VA examiner described the 
veteran's left shoulder post-operative scar as unsightly and 
tender.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 
7805 (1998) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.  In the 
instant case, the report of recent VA examination is notable 
for evidence of an observable left shoulder scar resulting in 
tenderness.  Such tenderness is not attributed to motion or 
dislocations, but rather to the scar itself.  As such, it is 
distinct from instability, restricted motion or pain 
otherwise demonstrated as residual to the veteran's left 
shoulder disability.  Thus, the Board finds that the criteria 
for a separate 10 percent evaluation under Diagnostic 
Code 7804 is warranted.  38 C.F.R. § 4.14.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's left shoulder 
disability, in and of itself, now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  In fact, the veteran himself 
denies any recent left shoulder dislocations.  He has 
reported the use of pain medications and a TENS unit for his 
left shoulder; however, the competent medical evidence 
contains opinions and comments that the veteran stopped 
working due to respiratory problems.  Also, the veteran, who 
is right-handed, is not service-connected for a right upper 
extremity disability.  He has indicated that he avoids using 
his left upper extremity, instead using his major extremity 
to perform certain activities.  He has not reported, nor does 
the evidence show that he has been frequently hospitalized 
due to his left shoulder disability.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the schedular evaluation 
currently assigned to the veteran's left shoulder disability.  
What the veteran has not shown in this case is that his left 
shoulder disability, in and of itself, results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


Legal Criteria and Analysis:  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The veteran is this case is service connected for only his 
left upper extremity disability, with separate percentage 
ratings of 10 and 20 percent for symptomatic scarring and 
dislocations, respectively.  Thus, he does not meet the 
percentage criteria under 38 C.F.R. § 4.16(a).  However, 
38 C.F.R. § 4.16(b) provides that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled and that cases should be submitted for 
extra-schedular consideration where a veteran is unemployable 
by reason of service-connected disabilities, but fails to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

Entitlement to a total rating based on individual 
unemployability must be based solely on the impact of the 
veteran's service-connected disabilities on his ability to 
obtain and maintain substantially gainful work.  38 U.S.C.A. 
§ 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  In evaluating 
whether the veteran's service-connected disabilities preclude 
substantially gainful employment, the Board notes that the VA 
Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332.  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 
1 Vet. App. 356. 358 (1991).  The question in a total rating 
claim based upon individual unemployability is whether the 
veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in 
fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

As set out above, extraschedular consideration is not 
warranted in this case.  The evidence of record reflects that 
the veteran has obtained the equivalent of a high school 
diploma and that he was self-employed in construction for 
many years after service.  Again, as discussed, the veteran 
denies any recent left shoulder dislocations and there is 
competent medical evidence of record to the effect that the 
veteran is not working by reason of respiratory problems for 
which he is not service-connected.  Also, as stated, the 
veteran is not service-connected for a right upper extremity 
disability, his major extremity, and he has indicated that he 
uses that major extremity to perform certain activities.  The 
Board recognizes that the veteran does in fact have both 
right and left shoulder problems; however, for the purposes 
of entitlement to TDIU, his nonservice-connected right 
shoulder limitations are not for consideration.  Moreover, 
the mere fact that the veteran is currently unemployed is not 
sufficient.  In July 1997, a VA examiner opined only that the 
veteran was restricted from heavy labor requiring overhead 
work or repeated use of the shoulders, and considered the 
veteran's bilateral shoulder limitations in doing so.  That 
examiner did not opine that the veteran was unemployable due 
to his left shoulder problems.  There is, in fact, no 
competent medical opinion of record to the effect that the 
veteran's left shoulder problems (history of dislocations and 
symptomatic scarring), the only disabilities for which he is 
service-connected, render him unable to engage in 
substantially gainful employment consistent with his 
education and employment experience.  Accordingly, the 
criteria for consideration under 38 C.F.R. § 4.16(b) have not 
been met.


ORDER

Service connection for bronchitis is denied.  

An evaluation in excess of 20 percent for service-connected 
residuals of chronic left shoulder dislocations is denied.

Entitlement to TDIU benefits is denied.

A separate 10 percent evaluation for a left shoulder scar is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals




 


